Citation Nr: 0523868	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  00-16 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1975 to October 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board issued a decision in this case in February 2003, 
denying the claimed benefit.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an Order in June 2003 vacating the 
Board's decision and remanding the case to the Board for 
further evidentiary development.  

In January 2005, the Board issued another decision, again 
denying the claimed benefit.  The veteran again appealed to 
the Court, which, pursuant to another Joint Motion for 
Remand, issued an Order in June 2005 vacating the Board's 
January 2005 decision and again remanding the case for 
further action pursuant to the Joint Motion.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  There is no credible supporting evidence that the claimed 
in-service stressors occurred.  

3.  The medical evidence does not support a diagnosis of 
PTSD.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (1997 and 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2000 statement 
of the case, the various supplemental statements of the case, 
and the January 2003 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  Finally, the Board 
notes that records of VA treatment through February 2004 have 
been obtained, and that the veteran has been afforded a VA 
compensation examination.  The veteran has not identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Therefore, the Board finds that 
the duty to assist has also been met.  

Also, the Board has considered the Court's holding in 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), in which the Court held that 38 U.S.C.A. § 
5103(a) requires VA to provide notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  In the present case, the RO initially considered 
the claim on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C.A. § 5103(a) therein.  Subsequent 
to that initial decision and the passage of the VCAA, the RO 
provided notice to the veteran of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain, as 
has already been discussed above.  Finally, the veteran's 
claim was reconsidered by the RO and the Board on several 
occasions, most recently in January 2005.  Therefore, the 
Board finds no evidence of prejudicial error in proceeding to 
a decision on the merits in the present case.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

During the course of the veteran's appeal, VA revised the 
regulation setting forth specific criteria for establishing 
service connection for PTSD.  Generally, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant will 
apply.  Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then 
the retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2000.  The Board is bound by those rulings.  

Prior to March 2002, the regulation provided:  

Service connection for PTSD requires 
medical evidence diagnosing the 
condition; a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective in March 1997).  

Beginning in March 2002, the revised regulation provided:

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with §4.125(a) of this chapter; a link, 
established by medical evidence, between 
current symptoms and an in-service 
stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  Although service 
connection may be established based on 
other in-service stressors, the following 
provisions apply for specified in-service 
stressors as set forth below: 

(1)  If the evidence 
establishes that the veteran 
engaged in combat with the 
enemy and the claimed stressor 
is related to that combat, in 
the absence of clear and 
convincing evidence to the 
contrary, and provided that the 
claimed stressor is consistent 
with the circumstances, 
conditions, or hardships of the 
veteran's service, the 
veteran's lay testimony alone 
may establish the occurrence of 
the claimed in-service 
stressor. 

(2)  If the evidence 
establishes that the veteran 
was a prisoner-of-war under the 
provisions of §3.1(y) of this 
part and the claimed stressor 
is related to that prisoner-of-
war experience, in the absence 
of clear and convincing 
evidence to the contrary, and 
provided that the claimed 
stressor is consistent with the 
circumstances, conditions, or 
hardships of the veteran's 
service, the veteran's lay 
testimony alone may establish 
the occurrence of the claimed 
in-service stressor. 

(3)  If a post-traumatic stress 
disorder claim is based on in-
service personal assault, 
evidence from sources other 
than the veteran's service 
records may corroborate the 
veteran's account of the 
stressor incident.  Examples of 
such evidence include, but are 
not limited to: records from 
law enforcement authorities, 
rape crisis centers, mental 
health counseling centers, 
hospitals, or physicians; 
pregnancy tests or tests for 
sexually transmitted diseases; 
and statements from family 
members, roommates, fellow 
service members, or clergy.  
Evidence of behavior changes 
following the claimed assault 
is one type of relevant 
evidence that may be found in 
these sources.  Examples of 
behavior changes that may 
constitute credible evidence of 
the stressor include, but are 
not limited to: a request for a 
transfer to another military 
duty assignment; deterioration 
in work performance; substance 
abuse; episodes of depression, 
panic attacks, or anxiety 
without an identifiable cause; 
or unexplained economic or 
social behavior changes.  VA 
will not deny a post-traumatic 
stress disorder claim that is 
based on in-service personal 
assault without first advising 
the claimant that evidence from 
sources other than the 
veteran's service records or 
evidence of behavior changes 
may constitute credible 
supporting evidence of the 
stressor and allowing him or 
her the opportunity to furnish 
this type of evidence or advise 
VA of potential sources of such 
evidence.  VA may submit any 
evidence that it receives to an 
appropriate medical or mental 
health professional for an 
opinion as to whether it 
indicates that a personal 
assault occurred.  38 C.F.R. 
§ 3.304(f) (effective in March 
2002).  

Further, 38 U.S.C.A. § 1154 also provides that 

(a) The Secretary shall include in the 
regulations pertaining to service-
connection of disabilities (1) additional 
provisions in effect requiring that in 
each case where a veteran is seeking 
service-connection for any disability due 
consideration shall be given to the 
places, types, and circumstances of such 
veteran's service as shown by such 
veteran's service record, the official 
history of each organization in which 
such veteran served, such veteran's 
medical records, and all pertinent 
medical and lay evidence, and (2) the 
provisions required by section 5 of the 
Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act (Public Law 
98-542; 98 Stat. 2727). 
 
(b) In the case of any veteran who 
engaged in combat with the enemy in 
active service with a military, naval, or 
air organization of the United States 
during a period of war, campaign, or 
expedition, the Secretary shall accept as 
sufficient proof of service-connection of 
any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection of such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  The reasons 
for granting or denying service-
connection in each case shall be recorded 
in full.   

The June 2005 Joint Motion indicated that the Board's January 
2005 decision had failed to provide adequate reasons or bases 
concerning the veteran's combat status.  The Joint Motion 
further stated that "in December 2002 the USASCRUR indicated 
that it had received insufficient information to conduct a 
meaningful search to verify Appellant's reported stressors."  
The Joint Motion also stated that, on remand, the Board 
should ensure that the veteran "was advised adequately by VA 
as to the types of information that would aid in verifying 
his reported stressors."  

The Board would point out that, although the USASCURR did, in 
December 2002, reply that it had received insufficient 
information, that agency replied in November 2003, following 
the RO's submission of addition information, that records 
concerning the veteran's unit were not available to permit 
verification of the claimed stressors.  The second response 
did not say that the USASCURR had received insufficient 
information to conduct a meaningful search, but it indicated, 
rather, that no information was obtained pursuant to their 
search.  The November 2003 response was of record at the time 
of the January 2005 Board decision, although the decision did 
not specifically mention the report.  It is clear that the 
veteran has been advised as to the types of information that 
would aid in verifying his reported stressors, including by 
means of the Board's January 2005 decision.  To the extent 
possible, he has provided that information and he has 
subsequently stated that he has no additional information to 
submit.  

The record shows that the veteran served on active duty from 
February 1975 to October 1981.  His service personnel file 
indicates that his overseas duty included service from August 
1975 to July 1978 in Germany and from September 1980 to 
October 1981 in Korea.  Neither his personnel file nor his DD 
Form 214 show that he was awarded any medals indicative of 
having engaged in combat with the enemy, nor do they reflect 
any other indicia of combat service.  His military 
occupational specialty was as a cannon crewman.  

The veteran has described various PTSD stressors, including: 
1) as relating to events that occurred during the period of 
duty in Korea, when he was stationed near the Korean 
Demilitarized Zone (DMZ); 2) witnessing a United States 
soldier kill and injure other soldiers on a firing range in 
Korea; and 3) experiencing emotional suffering as a result of 
service comrades being injured in a military vehicle 
accident.  

First, the Board notes that 38 U.S.C.A. § 1154(b) is not 
applicable in this case, because the record does not document 
that the veteran's claimed stressors, in particular, the 
stressors during his service in Korea, occurred during a 
period of war, campaign, or expedition, as defined at 
38 U.S.C.A. § 101 (West 2002).  Although the very beginning 
of his active duty service occurred during the last three 
months of the Vietnam Era, the veteran did not serve in a 
warzone during that period of war.  

Further, in an attempt to determine whether the veteran's 
claimed experiences in Korea related to actual combat, the RO 
submitted the information supplied by the veteran, including 
his unit identification and the approximate dates of the 
claimed incidents to the United States Armed Forces Center 
for Unit Records Research (USASCURR).  In November 2003, the 
USASCURR responded that no records were maintained for the 
veteran's unit in Korea, nor were there any records of the 
vehicle accident described by the veteran.  

The veteran has repeatedly indicated, including at his 
videoconference hearing, that he could provide no additional 
information concerning the claimed incidents and he has 
stated that he had not further evidence to submit.  Despite 
attempts to verify that the events that the veteran has 
claimed occurred in combat situations actually occurred, the 
RO has been unable to do so.  The military record does not 
establish that the veteran engaged in combat with the enemy.  
There simply is no evidence, other than the veteran's own 
statements and his wife's December 1998 statement that he 
told her about the incidents in Korea, that he served in 
combat-type situations.  Even considering the veteran's 
military occupational specialty and the fact that he served 
in Korea, the Board cannot find that his non-wartime service 
included service in combat with the enemy, as contemplated by 
the law and regulations.  Therefore, any lightening of the 
burden afforded veterans who have combat service is not 
applicable in this case.  See Collette v. Brown, 82 F.3d 389, 
392 (Fed. Cir. 1996).  

Accordingly, 38 C.F.R. § 3.304(f) requires credible 
supporting evidence that the claimed in-service stressors 
occurred.  As set forth above, there is no evidence, other 
than the veteran's and his wife's statements and his hearing 
testimony, that the incidents claimed by him as stressors for 
his PTSD actually occurred.  Lacking credible supporting 
evidence, the Board finds that the stressors claimed by the 
veteran are not verified.  

The record shows that numerous VA and non-VA examiners have 
assigned a diagnosis of PTSD and that some have even related 
his PTSD to the events in Korea as described by him.  
Nevertheless, in light of the fact that the claimed stressors 
have not been verified, any diagnosis based on those 
unverified stressors carries no probative weight for 
determining entitlement to service connection for PTSD.  

Moreover, a VA psychiatrist evaluated the veteran in October 
2003.  That examiner reviewed the claims file and described 
the veteran's history of psychiatric treatment since 1998.  
He also described at some length the veteran's military 
history, largely as reported by him, and his post-military 
trauma history.  Regarding his examination of the veteran's 
mental status, the examiner recorded essentially no abnormal 
clinical findings.  The examiner specifically provided an 
assessment regarding PTSD.  He stated that

The veteran complains of post-traumatic 
stress disorder-like symptoms which were 
said to have begun 4 years after his 
military service.  According to his 
history his two actual post traumatic 
stress disorder stressors are the killing 
of two children at the Berlin wall and 
the killing of fellow soldiers on a 
firing range in Korea.  Independent 
verification of these events would be 
valuable.  The veteran has also claimed 
disability for a number of trivial 
stressors as well as making evaluation of 
his disability difficult.  ...  His current 
disability is largely due to his numerous 
physical problems.  

The examiner diagnosed anxiety disorder, not otherwise 
specified.  

The response from USASCURR, which was essentially unable to 
verify the veteran's claimed stressors, was received after 
the October 2003 examiner's evaluation.  

In light of the October 2003 examiner's comprehensive 
evaluation and diagnosis of a psychiatric disorder other than 
PTSD, and considering his apparent reluctance to diagnosis 
PTSD without verification of the claimed stressors (and the 
fact that the stressors are not verified), it seems 
questionable whether the veteran actually has PTSD.  

Nevertheless, whether or not the veteran currently has PTSD, 
the other two basic criteria for establishing service 
connection for PTSD are not met under the regulations in 
effect either prior to or beginning in March 2002.  There is 
no credible supporting evidence that the claimed in-service 
stressors occurred and there is no link, established by 
medical evidence, between current symptoms and an in-service 
stressor.  Therefore, service connection for PTSD is not 
established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


